              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL NO. 1:20-cv-00305-MR-WCM

UNITED STATES OF AMERICA,             )
                                      )
           Plaintiff,                 )
                                      )
vs.                                   )
                                      )
APPROXIMATELY $19,954.01 IN           )
U.S. CURRENCY and ONE SCCY            )
CPX-2 FIREARM with MAGAZINE           )
seized from Curston Shay              )
Graybeal on or about June 15,         )
2020, in Burke County, North          )
Carolina,                             )
                                      )
           Defendant.

                   ORDER OF DEFAULT JUDGMENT

      THIS MATTER is before the Court on the Government’s Motion for

Default Judgment of Forfeiture.   [Doc. 6].

      Pursuant to Fed. R. Civ. P. 55(b)(2), the Government requests that the

Court enter a Default Judgment of Forfeiture with respect to the $19,954.01

in United States Currency (“the Defendant Currency”) and One SCCY CPX-

2 firearm with magazine (“the Defendant Firearm”) (collectively, “the

Defendant Properties”) identified in the Complaint.




      Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 1 of 8
                            FACTUAL BACKGROUND

      The following is a recitation of the relevant, admitted facts.1

      On June 12, 2020, Homeland Security Investigations received

information that Curston Shay Graybeal (“Graybeal”) from Morganton, North

Carolina    was     involved    in   distributing    large    amounts      of   crystal-

methamphetamine in Burke and Catawba Counties.                [Doc. 1 at ¶ 7]. Burke

County Sheriff’s Office (“BCSO”) reports indicate that Graybeal has been

involved in multiple drug investigations in Burke County since the beginning

of 2020. [Id.].

      On June 15, 2020, Graybeal was driving a gray BMW sedan in

Morganton when BCSO Detectives Buchanan and Puckett observed the

vehicle cross over the centerline of the road multiple times.           [Id. at ¶ 8]. A

search of the BMW’s tag revealed that Graybeal was the registered owner

and her license was expired. [Id.].          Detective Buchanan initiated a traffic

stop and pulled Graybeal over.          [Id. at ¶ 9]. Detective Buchanan, along

with Detective Puckett, exited the patrol car and approached Graybeal’s

vehicle. [Id. at ¶ 10]. Graybeal asked why she had been pulled over.                 [Id.


1  Where, as here, an entry of default occurs, the defaulted party is deemed to have
admitted all well-pleaded allegations of fact in the complaint. See Ryan v. Homecomings
Fin. Network, 253 F.3d 778, 780 (4th Cir. 2011); see also Fed. R. Civ. P. 8(b)(6) (“An
allegation—other than one relating to the amount of damages—is admitted if a responsive
pleading is required and the allegation is not denied”). Thus, the factual allegations in
the Government’s Verified Complaint [Doc. 1] are deemed admitted as true.

                                           2
      Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 2 of 8
at ¶ 11].      Detective Buchanan explained that her driver’s license was

expired and that she had driven left of center on the road multiple times.

[Id.].    Graybeal said she knew her license was expired, but was in the

process of getting it renewed.      [Id. at ¶ 12].    She gave the officers an

identification card and the officers returned to the patrol car.   [Id.].

         Detective Puckett then requested a K-9 unit to assist as Graybeal’s

criminal record showed multiple previous traffic stops during which Graybeal

was arrested for possession of methamphetamine.          [Id. at ¶ 13]. Detective

Buchanan started to write a citation for the traffic violations.            [Id.].

Detective Puckett again approached Graybeal’s vehicle to speak with her.

[Id. at ¶ 14].     Detective Puckett mentioned that she had requested a

narcotics detecting canine.    [Id. at ¶ 15].   In response, Graybeal voluntarily

handed the officer a glass meth pipe and the Defendant Firearm. [Id.].

         A K-9 officer arrived at the scene.      [Id. at ¶ 16].   A trained and

certified narcotics detecting canine alerted to the presence of the odor of

illegal narcotics in the vehicle.   [Id.].   Officers asked Graybeal to exit the

vehicle while they performed a search of the vehicle.       [Id. at ¶ 17]. During

a search of the driver’s side area of the vehicle, Detective Buchanan located

a one-strapped shoulder bag in the driver’s seat, which contained two small

plastic baggies containing a white crystalline substance.          [Id. at ¶ 18].


                                         3
         Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 3 of 8
Detective Buchanan located another bag containing a white crystalline

substance in the space between the driver’s seat and the center console.

[Id. at ¶ 19]. Detective Sergeant Propst tested the white crystalline substance

using a field test.   [Id. at ¶ 20].    The test kit turned purple, indicating a

positive result for the presence of methamphetamine.         [Id.]. Graybeal was

in possession of approximately 34.9 grams of methamphetamine. [Id. at ¶

21].

       Detective Buchanan located a small safe in the passenger seat and

asked Graybeal if she would open it.         [Id. at ¶ 22]. Graybeal opened the

safe and advised there was nothing but money in it.                 [Id.].   Detective

Buchanan noticed the cash in the safe was separated by rubber bands.              [Id.

at ¶ 23]. The manner in which the cash was concealed and organized is

consistent with drug trafficking.      [Id. at ¶ 24]. Detectives Buchanan and

Puckett continued to search the vehicle and located a black digital scale in

the trunk of the vehicle.   [Id. at ¶ 25].

       Officers seized the cash located in the safe, along with the money in

Graybeal’s wallet and purse, which totaled $19,954.01 in United States

currency and is the Defendant Currency. [Id. at ¶ 26].              Graybeal has no

record of any recent legitimate employment.        [Id. at ¶ 27].




                                         4
       Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 4 of 8
        On or about June 16, 2020, Graybeal was charged in North Carolina

state court with trafficking in methamphetamine and maintaining a vehicle for

use, storage, or sale of controlled substances.    [Id. at ¶ 28]. In the past

year, Graybeal has been implicated in several other incidents involving

methamphetamine trafficking in both North Carolina and Georgia.      [Id. at ¶

29].

                       PROCEDURAL BACKGROUND

        On October 26, 2020, the Government filed a Verified Complaint for

Forfeiture In Rem, alleging that the Defendant Properties seized from

Greybeal on or about June 15, 2020, are subject to civil forfeiture under

21 U.S.C. §§ 881(a)(6) and 881(a)(11).       [Doc. 1].   The day after the

Complaint was filed, the Clerk issued a Warrant of Arrest in Rem for the

Defendant Properties.     [Doc. 2].

        After the Government filed its Complaint, in accordance with

Rule G(4)(b) of the Supplemental Rules for Admiralty or Maritime Claims and

Asset Forfeiture Actions (“Supplemental Rules”), the Government provided

direct notice of this action to known potential claimants.   Specifically, on

November 2, 2020, the Government mailed notice and a copy of the

Complaint to Greybeal and her attorney at their addresses of record.      [Doc.

7-1].    Additionally, in accordance with Supplemental Rule G(4)(a), the


                                      5
        Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 5 of 8
Government provided notice by publication as to all persons with potential

claims   to   the   Defendant     Properties   by    publishing    notice     via

www.forfeiture.gov from November 3, 2020, until December 2, 2020.           [Doc.

3].

      During the pendency of this action, no individual or entity has made a

timely claim to the Defendant Currency.    On January 12, 2021, pursuant to

Fed. R. Civ. P. 55(a), the Government filed a motion for entry of default [Doc.

4], and on January 14, 2021, the Clerk entered default [Doc. 5].

                                DISCUSSION

      Pursuant to the Civil Asset Forfeiture Reform Act of 2000 (“CAFRA”),

the Government has the initial burden of establishing by a preponderance of

the evidence that the defendant property is subject to forfeiture.

18 U.S.C. § 983(c)(1). A complaint must “state sufficiently detailed facts to

support a reasonable belief that the government will be able to meet its

burden of proof at trial.” Fed. R. Civ. P. Supp. R. G(2)(f). The Government

may seek forfeiture of currency if it was used, or intended to be used in

exchange for a controlled substance, or represents proceeds of trafficking in

controlled substances, or was used or intended to be used to facilitate a

violation of the Controlled Substances Act, 21 U.S.C. § 801 et seq.    See 21

U.S.C. § 881(a)(6).    Similarly, the Government may seek forfeiture of a


                                      6
      Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 6 of 8
firearm used or intended to be used to facilitate the transportation, sale,

receipt, possession, or concealment of controlled substances and/or

proceeds traceable to such controlled substances.         See 21 U.S.C. §

881(a)(11).

     Based upon the allegations of the Government’s Verified Complaint—

which are deemed admitted as true—the Court finds that the Government

has satisfied its burden of showing that the Defendant Properties are subject

to forfeiture under 21 U.S.C. §§ 881(a)(6) and 881(a)(11).   Additionally, the

Court finds that the Government has taken reasonable steps to provide

notice to known potential claimants, and the Government has otherwise

complied with the notice requirements set forth in Supplemental Rule G(4).

No individual or entity has timely filed a claim to the Defendant Properties.

After careful review, the Court finds that the Government has established

that default judgment is appropriate.

                                JUDGMENT

     IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that

the Government’s Motion for Default Judgment of Forfeiture is hereby

GRANTED and Judgment of Forfeiture is ENTERED in favor of the United

States against all persons and entities with respect to the following

properties:


                                        7
     Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 7 of 8
           1) $19,954.01 in U.S. Currency seized from Greybeal on or about

             June 15, 2020, in Burke County, North Carolina;

           2) One SCCY CPX-2 firearm with magazine seized from Greybeal

             on or about June 15, 2020, in Burke County, North Carolina.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any

right, title, and interest of all persons to the Defendant Properties is hereby

forfeited to the United States, and no other right, title, or interest shall exist

therein.

      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the

United States Department of the Treasury is hereby directed to dispose of

the forfeited Defendant Properties as provided by law.

      IT IS SO ORDERED.Signed: January 25, 2021




                                        8
      Case 1:20-cv-00305-MR-WCM Document 8 Filed 01/25/21 Page 8 of 8
